Citation Nr: 0506305	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from July 1987 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In July 2004, the veteran testified at a 
before the undersigned at a video conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA law and regulation provides a ten-year time limitation for 
Chapter 30 educational assistance benefits.  The time 
limitation begins to run on the date of the veteran's last 
discharge or release from a period of active duty of ninety 
days or more of continuous service.  38 U.S.C.A. § 3031; 
38 C.F.R. § 21.7050.  In addition, VA law and regulation 
allows for an extension of the delimiting period upon a 
showing that the veteran was prevented from initiating or 
completing his chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7051.  

In this case, the veteran's delimiting date was August 27, 
2002.  He is applying for an extension of the delimiting 
date.  He maintains that he was prevented from using Chapter 
30 benefits from May 1998 to May 2000 because of his 
alcoholism.  

His claim for an extension was denied on the basis that 
alcoholism is considered willful misconduct and is not 
considered a disability for VA purposes.  

The Board notes that the basis for the denial did not conform 
with the governing VA regulations.  As such, the veteran has 
been misinformed and has not been adequately provided an 
opportunity to establish his claim.

38 C.F.R. § 21.7051(a)(2) provides that "VA will not 
consider the disabling effects of chronic alcoholism to be 
the result of willful misconduct."  This regulation refers 
to 38 C.F.R. § 21.7020(b)(38) which provides that the term 
disabling effects of chronic alcoholism means the alcohol-
induced physical or mental disorders or both, such as 
habitual intoxication, withdrawal, delirium, amnesia, 
dementia, and other like manifestations of chronic alcoholism 
which, in the particular case have been medically diagnosed 
as manifestations of alcohol dependency or chronic alcohol 
abuse and are determine to have prevented commencement or 
completion of the affected individual's chosen program of 
education.

In light of the foregoing, the veteran should be provided the 
opportunity to provide medical evidence showing that, from 
May 1998 to May 2000, he had disabling effects of chronic 
alcoholism which prevented commencement or completion of his 
chosen program of education.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty 
to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide; and it includes giving the veteran an opportunity to 
submit any evidence he has in his possession which is 
relevant to his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

It has been specifically held that the provisions of the VCAA 
are not applicable in cases which are decided as a matter of 
law, and not the underlying facts, or development of facts.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); See 
also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, not factual evidence, is dispositive).

However, in this case, the veteran was improperly notified, 
as noted.  Further, the facts may be in dispute.  Medical 
evidence needs to be developed.  This case may turn on the 
facts and not just as a matter of law.  

The veteran was not sent a letter with regard to the 
directives of the Veterans Claims Assistance Act (VCAA).  
Accordingly, the agency of original jurisdiction (AOJ) should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidated, in part, the Board's 
regulatory development authority).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, the veteran must submit that 
evidence to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Send the veteran a VCAA letter which is 
compliance with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The letter must 
include the following:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The veteran should be provided the 
opportunity to provide medical evidence 
showing that, from May 1998 to May 2000, he 
had disabling effects of chronic alcoholism 
which means alcohol induced physical or 
mental disorder, or both, such as habitual 
intoxication, withdrawal delirium, amnesia, 
dementia, which prevented commencement or 
completion of his chosen program of 
education.  

3.  The AOJ should then readjudicate the 
claim on appeal.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case which 
addresses all evidence added since the 
December 2002 statement of the case.  
Thereafter, the case should be returned to 
the Board after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K.OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


